           Case 2:20-cv-04235-GW-E Document 9 Filed 06/01/20 Page 1 of 1 Page ID #:41

Nitoj P. Singh
nsingh@dhillonlaw.com
DHILLON LAW GROUP INC.
177 Post St., Ste. 700
San Francisco, CA 94108


                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
Brunner Accounting Group,                                            CASE NUMBER
                                                                       2:20-cv-04235-GW-E
                                                     Plaintiff(s),
                                v.
SVB Financial Group, et al.,
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    ✔ ONLY Defendant(s) SVB FINANCIAL GROUP; JPMORGAN CHASE & CO.;
    G
         BANK OF AMERICA CO.; and ROYAL BANK OF CANADA
                                           ✔ Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         is/are dismissed from (check one) G
         brought by Brunner Accounting Group                                                                             .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     06/01/2020                                      /s/ Nitoj P. Singh
                  Date                                                Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)            NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
